In an action to foreclose a mortgage, the defendants Gerald A. and Pamela M. Dupuis appeal from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Coppola, J.), dated March 12, 1986, as grants the plaintiff’s motion to dismiss seven of their eight counterclaims, and, upon a jury verdict, is in favor of the plaintiff and against them on their second counterclaim.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
At the conclusion of a trial which was had before a jury on the appellants’ counterclaims, the Trial Judge dismissed all of the appellants’ eight counterclaims except the second counterclaim, which sounded in tortious interference with contractual relations. We find that the trial court properly dismissed the other counterclaims as either redundant to the second counterclaim or for lack of proof. Moreover, we find that the evidentiary rulings made during the trial were proper. Determination of the conduct of a trial so as to avoid undue emphasis upon matters not really in issue is matter resting largely within the discretion of the trial court (see, Radosh v Shipstad, 20 NY2d 504, rearg denied 20 NY2d 969, 970; 57 NY Jur 2d, Evidence and Witnesses, § 178). Lastly, the appellants’ contention that the trial court erred in its charge to the jury because it failed to sufficiently explain the law is without merit. Consequently, the jury verdict in favor of the plaintiff *849on the second counterclaim should be sustained. Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.